DETAILED ACTION
This Action is responsive to the Amendment filed on 01/26/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/26/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-3, 5-8, and 18-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
heat sink made of a first material, said heat sink including a plurality of spaced-apart depressions and an area surrounding said spaced-apart depression filled with one or more materials having a heat conductivity greater than said first material.” 
It is unclear how the heat sink (that includes spaced-apart depressions) is made of a first material and one or more materials having a heat conductivity greater than said first material. For purposes of compact prosecution, the Examiner will interpret the following clause of “a substrate having a heat sink and made of a first material” as a substrate having a heat sink and made of a first material. 
Claim 3 recites the limitation "space-apart truncated cones" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "space-apart truncated cones" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "space-apart truncated cones" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 18-20 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 18, which depends indirectly from Claim 1, recites that the substrate is silicon germanium.  However, Claim 1 recites that the substrate is silicon (rather than reciting that the 
Claim 19, which depends from Claim 1, recites that the substrate can be either silicon germanium, aluminum gallium nitride, or gallium nitride.  However, Claim 1 recites that the substrate is silicon. Therefore, Claim 19 fails to further limit the subject matter of the claim upon which it depends because Claim 19 recites different materials for the substrate.
Claim 20, which depends indirectly from Claim 1, recites that the substrate can be either silicon germanium, aluminum gallium nitride, or gallium nitride.  However, Claim 1 recites that the substrate is silicon. Therefore, Claim 20 fails to further limit the subject matter of the claim upon which it depends because Claim 20 recites different materials for the substrate.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Initially, and regarding Claim 5, note that a “product-by-process” claim is directed to the product per se, no matter how actually made. See In re Thorpe, 227 USPQ 964 (CAFC, 1985) and the related case law cited therein which makes it clear that it is the final product per se which must be determined in a “product-by-process” claim, and not the patentability of the process, and that, as here, an old or obvious product produced by a new method is not patentable as a product, whether claimed in “product-by-process” claims or not. As stated in Thorpe,
In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA); In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969); Buono v. Yankee Maid Dress Corp., 77 F.2d 274, 279, 26 USPQ 57, 61 (2d. Cir. 1935).

Note that the applicants have the burden of proof in such cases, as the above case law makes clear.
Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cai (US 2004/0026779).

Regarding claim 1, Cai (see, e.g., FIG. 7) discloses a semiconductor comprising: 
a substrate 706 having a heat sink 716 made of a first material e.g., silicon, said heat sink 716 including a plurality of spaced-apart depressions 716 and an area surrounding said depressions filled with one or more materials e.g., a metal having a heat conductivity greater than said first material e.g., silicon wherein said substrate 706 is silicon (Para 0021, Para 0032); and wherein the spaced-apart depressions are made of at least one material e.g., a metal that increases the mechanical strength of said silicon substrate 706 (Para 0021, Para 0022, Para 0032).

Regarding claim 5, Cai (see, e.g., FIG. 7) teaches the one or more materials e.g., a metal (Para 0032).
Examiner Note: it is noted that Cai shows all aspects of the semiconductor device according to the claimed invention and the method step of depositing the one or more materials by sputtering is an intermediate step that does not affect the structure of the final device. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Cai (US 2004/0026779), in view of Dede (US 2018/0025962).

Regarding claim 2, Regarding “the spaced apart depressions are truncated cones,” it would have been an obvious matter of design choice to adjust the shape of the top of the cone to be either truncated or tapered to a point as taught by Dede (see, e.g., FIG. 3 and FIG. 5) who teaches a truncated cone and a cone tapered to a point. Moreover, a change in shape is a matter of design choice, which a person within the level of ordinary skill in the art would have found to be obvious absent persuasive evidence that the particular configuration of the claimed truncated cone was significant, and a change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO B CRITE whose telephone number is (571) 270-5267. The examiner can normally be reached Monday - Friday, 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTONIO B CRITE/Examiner, Art Unit 2817                                                                                                                                                                                                        02/11/2022